Exhibit 10.3

AMENDMENT TO RIGHTS AGREEMENT

THIS AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”), dated as of August 4,
2020 (the “Effective Date”), is entered into by and between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, as rights agent (the “Rights Agent”), pursuant to
Section 27 of the Rights Agreement, dated as of April 29, 2020 (the “Rights
Agreement”), between the Company and the Rights Agent.

WHEREAS, the Company and the Rights Agent entered into the Rights Agreement on
April 29, 2020;

WHEREAS, Section 27 of the Rights Agreement provides that at any time when the
Rights are redeemable, the Company may in its sole and absolute discretion and
the Rights Agent shall, if the Company so directs, supplement or amend any
provision of the Rights Agreement in any respect without the approval of any
holders of Rights or holders of Common Stock;

WHEREAS, the Rights are currently redeemable, and the Board of Directors of the
Company has unanimously determined that it is in the best interests of the
Company to amend the Rights Agreement on the terms set forth in this Amendment;
and

WHEREAS, in accordance with Section 27 of the Rights Agreement, on the Effective
Date, the Company has delivered to the Rights Agent a certificate from an
appropriate officer of the Company which states that the amendments to the
Rights Agreement contemplated by this Amendment are in compliance with the terms
of Section 27 of the Rights Agreement, and the Company hereby directs the Rights
Agent to execute this Amendment;

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Rights Agreement, the parties hereby agree as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Rights Agreement.

Section 2. Amendments to Rights Agreement. Effective as of the Effective Date,
the Rights Agreement is amended as set forth in this Section 2:

(a) The definition of “Acquiring Person” in Section 1 of the Rights Agreement is
hereby amended and restated in its entirety to read as follows:

“Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall be the Beneficial Owner of 10%
or more of the shares of Common Stock then outstanding, but shall not include
any Exempt Person; provided, however, that no Person who or which, together with
all Affiliates and Associates of such Person, is the Beneficial Owner of shares
of



--------------------------------------------------------------------------------

Common Stock representing less than 20% of the shares of Common Stock then
outstanding (taking into account the immediately succeeding proviso), and either
(a) who or which is entitled to file and files a statement on Schedule 13G
(“Schedule 13G”) pursuant to Rule 13d-1(b) or Rule 13d-1(c) of the General Rules
and Regulations under the Exchange Act as in effect at the date of this
Agreement with respect to the shares of Common Stock Beneficially Owned by such
Person or, (b) prior to the occurrence of the Mandatory Conversion Date (as
defined in the Indenture (as defined below)), solely with respect to a
Beneficial Owner of the Convertible Notes (as defined below) that is not
otherwise required to file a Schedule 13G or Schedule 13D pursuant to the
General Rules and Regulations under the Exchange Act as in effect at the date of
this Agreement with respect to the shares of Common Stock Beneficially Owned by
such Person, (i) who or which would be entitled, and at all times that it relies
on this clause (b) would continue to be entitled, to file a statement on
Schedule 13G pursuant to Rule 13d-1(b) or Rule 13d-1(c) of the General Rules and
Regulations under the Exchange Act as in effect at the date of this Agreement if
it were subject to Rule 13d-1(a) with respect to the shares of Common Stock
issuable upon conversion of the Convertible Notes Beneficially Owned by such
Person (taking into account the immediately succeeding proviso) and
(ii) delivers a certification that such Person would be entitled to file a
statement on Schedule 13G pursuant to Rule 13d-1(b) or Rule 13d-1(c) of the
General Rules and Regulations under the Exchange Act as in effect at the date of
this Agreement if it were subject to Rule 13d-1(a) with respect to the shares of
Common Stock issuable upon conversion of the Convertible Notes Beneficially
Owned by such Person (taking into account the immediately succeeding proviso),
which certification shall be delivered to the Company within 10 days of
acquiring Beneficial Ownership of 10% or more of the shares of Common Stock then
outstanding (and which certification shall be withdrawn by the Beneficial Owner
promptly in the event that it no longer satisfies the requirements set forth in
subclause (i) of clause (b) in this proviso) (any Person described in this
proviso, a “13G Investor”), shall be deemed to be an “Acquiring Person”;
provided, further, that, in the case of clause (b) of the preceding proviso, if
excluding the Beneficial Ownership of any of the Company’s 9.00% Convertible
Senior Secured Notes due 2025 (as amended, supplemented, amended and restated,
modified, increased, replaced, reissued or extended from time to time, the
“Convertible Notes”) and, for the avoidance of doubt, the shares of Common Stock
that are issued or issuable upon a conversion of such Convertible Notes, any
Person would not be an Acquiring Person, then the determination of Beneficial
Owner (including whether any such Person beneficially owns shares of Common
Stock) for purposes of this paragraph and as used with regard to such Person and
its Affiliates and Associates will, notwithstanding anything to the contrary in
this Agreement, including the definition of Beneficial Owner (including the
phrase “beneficially own”) and Section 29 of this Agreement, be calculated as if
the total aggregate principal amount of the Convertible Notes outstanding on the
date of such calculation had on such date been converted into shares of Common
Stock in connection with a “Mandatory Conversion Event” as defined in and
pursuant to the terms of that certain Indenture, dated August 4, 2020, between
the Company, the

 

2



--------------------------------------------------------------------------------

subsidiary guarantors party thereto and U.S. Bank National Association, as
trustee (as amended, supplemented, amended and restated, modified or replaced
from time to time, the “Indenture”); provided, further, that in each case of
clause (a) and (b) of the first proviso of this sentence, a Person that was
deemed a 13G Investor shall no longer be deemed such if it (x) files a statement
on Schedule 13D (“Schedule 13D”) pursuant to Rule 13d-1(a), 13d-1(e), 13d-1(f)
or 13d-1(g) of the General Rules and Regulations under the Exchange Act or
(y) becomes no longer entitled to file a Schedule 13G pursuant to Rule 13d-1(b)
or Rule 13d-1(c) of the General Rules and Regulations under the Exchange Act, or
who or which no longer satisfies the requirements set forth in subclause (i) of
clause (b) of the first proviso of this sentence, in each case with respect to
the shares of Common Stock beneficially owned by such Person (the earlier to
occur of (x) and (y), a “13D Event”), and shall be deemed an Acquiring Person if
it is the Beneficial Owner of 10% or more of the shares of Common Stock then
outstanding at any point from and after the time of the 13D Event, provided that
if at such time such Person’s Beneficial Ownership is not less than 10%, then
such Person shall have 10 days from such time to reduce its Beneficial Ownership
(together with all Affiliates and Associates of such Person) to below 10% of the
shares of Common Stock then outstanding before being deemed an “Acquiring
Person,” but shall be deemed an “Acquiring Person” if after reducing its
Beneficial Ownership to below 10% of the shares of Common Stock then outstanding
it subsequently becomes the Beneficial Owner of 10% or more of the shares of
Common Stock then outstanding or if, prior to reducing its Beneficial Ownership
to below 10%, it increases (or makes any offer or takes any other action that
would increase) its Beneficial Ownership of the then-outstanding shares of
Common Stock (other than solely as a result of a reduction in the number of
shares of Common Stock outstanding due to the acquisition of Common Stock or
Convertible Notes by the Company (but, for the avoidance of doubt, not any
conversion or redemption of Convertible Notes)) above the lowest Beneficial
Ownership of such Person at any time during such 10-day period. Notwithstanding
the foregoing, (A) a Person shall not be or become an Acquiring Person if such
Person, together with its Affiliates and Associates, shall become the Beneficial
Owner of 10% (20% in the case of a 13G Investor) or more of the shares of Common
Stock then outstanding solely as a result of a reduction in the number of shares
of Common Stock outstanding due to the acquisition of Common Stock or
Convertible Notes by the Company (but, for the avoidance of doubt, not any
conversion or redemption of Convertible Notes), unless and until such time as
such Person together with its Affiliates and Associates shall purchase or
otherwise become the Beneficial Owner of additional shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock or any
other Person (or Persons) who is (or collectively are) the Beneficial Owner of
shares of Common Stock constituting 1% or more of the then outstanding shares of
Common Stock shall become an Affiliate or Associate of such Person, unless, in
either such case, such Person, together with all Affiliates and Associates of
such Person, is not then the Beneficial Owner of 10% (20% in the case of a 13G
Investor) or more of the shares of Common Stock then outstanding; and (B) if the
Board of Directors, with the concurrence of a majority of the members of the
Board of Directors who are

 

3



--------------------------------------------------------------------------------

not, and are not representatives, nominees, Affiliates or Associates of, such
Person or an Acquiring Person, determines in good faith that a Person that would
otherwise be an “Acquiring Person” has become such inadvertently (including,
without limitation, because (i) such Person was unaware that it beneficially
owned a percentage of Common Stock that would otherwise cause such Person to be
an “Acquiring Person” or (ii) such Person was aware of the extent of its
Beneficial Ownership of Common Stock but had no actual knowledge of the
consequences of such Beneficial Ownership under this Agreement) and without any
intention of changing control of the Company, and if such Person as promptly as
practicable divested or divests itself of Beneficial Ownership of a sufficient
number of shares of Common Stock so that such Person would no longer be an
“Acquiring Person,” then such Person shall not be deemed to be or to have become
an “Acquiring Person” for any purposes of this Agreement. Notwithstanding the
foregoing, if a bona fide swaps dealer who would otherwise be an “Acquiring
Person” has become so as a result of its actions in the ordinary course of its
business that the Board of Directors, with the concurrence of a majority of the
members of the Board of Directors who are not, and are not representatives,
nominees, Affiliates or Associates of, such swaps dealer or an Acquiring Person,
determines, in its sole discretion, were taken without the intent or effect of
evading or assisting any other Person to evade the purposes and intent of this
Agreement, or otherwise seeking to control or influence the management or
policies of the Company, then, and unless and until the Board of Directors shall
otherwise determine, such Person shall not be deemed to be an “Acquiring Person”
for any purposes of this Agreement.

Notwithstanding anything in this Agreement to the contrary, none of SCF-V, L.P.,
SCF-VI, L.P., SCF-VII, L.P., SCF 2021A, L.P., L.E. Simmons & Associates
Incorporated nor any Affiliate or Associate thereof shall be or become an
Acquiring Person until such Person, together with all Affiliates and Associates
thereof, becomes the Beneficial Owner of 20% or more of the shares of Common
Stock then outstanding.

Notwithstanding anything in this Agreement to the contrary, if, as of the date
hereof, any Person, together with all Affiliates or Associates of such Person,
is the Beneficial Owner of a number of shares of Common Stock that would
otherwise cause such Person to be an Acquiring Person, such Person shall not be
or become an Acquiring Person unless and until such time as such Person or any
Affiliate or Associate of such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 1% or more of
the then outstanding shares of Common Stock or any other Person (or Persons) who
is (or collectively are) the Beneficial Owner of shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock shall
become an Affiliate or Associate of such Person unless, in either such case,
such Person, together with all Affiliates and Associates of such Person, is not
then the Beneficial Owner of a number of shares that would otherwise cause such
Person to be an Acquiring Person; provided, however, that if such Person was
deemed a 13G Investor as of the date hereof and thereafter is no longer deemed a
13G Investor, such Person shall be treated as provided in the third proviso to
the first sentence of the first paragraph

 

4



--------------------------------------------------------------------------------

of this definition of “Acquiring Person”; provided, further, that, for the
avoidance of doubt, upon the first decrease of any Person’s, together with all
Affiliates or Associates of such Person, Beneficial Ownership below 10%, or, in
the case of a 13G Investor, 20%, this clause shall have no further force or
effect with respect to such Person and such Person shall become an Acquiring
Person upon acquiring, together with all Affiliates and Associates of such
Person, Beneficial Ownership of 10% or in the case of a 13G Investor, 20% or
more of the shares of Common Stock then outstanding.

Notwithstanding anything in this Agreement to the contrary, (A) neither MacKay
Shields LLC (“MacKay Shields”) nor any Affiliate or Associate thereof shall be
or become an Acquiring Person until such Person, together with all Affiliates
and Associates thereof, becomes the Beneficial Owner of 20% or more of the
shares of Common Stock then outstanding and (B) neither DDJ Capital Management,
LLC (“DDJ Capital”) nor any Affiliate or Associate thereof shall be or become an
Acquiring Person until such Person, together with all Affiliates and Associates
thereof, becomes the Beneficial Owner of 20% or more of the shares of Common
Stock then outstanding; provided, however, that, in each case of clause (A) and
(B) of this sentence, if excluding the Beneficial Ownership of any of the
Convertible Notes and, for the avoidance of doubt, the shares of Common Stock
that are issued or issuable upon a conversion of such Convertible Notes, such
Person would not be an Acquiring Person, then the determination of Beneficial
Owner (including whether any such Person beneficially owns shares of Common
Stock) for purposes of this paragraph and as used with regard to such Person and
its Affiliates and Associates will, notwithstanding anything to the contrary in
this Agreement, including the definition of Beneficial Owner (including the
phrase “beneficially own”) and Section 29 of this Agreement, be calculated as if
the total aggregate principal amount of the Convertible Notes outstanding on the
date of such calculation had on such date been converted into shares of Common
Stock in connection with a “Mandatory Conversion Event” as defined in and
pursuant to the terms of the Indenture; provided, further, in each case of
clause (A) and (B) of this sentence, that if a 13D Event occurs with respect to
the shares of Common Stock Beneficially Owned by such Person, such Person shall
be deemed an Acquiring Person if it is the Beneficial Owner of 10% or more of
the shares of Common Stock then outstanding at any point from and after the time
of such 13D Event, provided that if at such time such Person’s Beneficial
Ownership is not less than 10%, then such Person shall have 10 days from such
time to reduce its Beneficial Ownership (together with all Affiliates and
Associates of such Person) to below 10% of the shares of Common Stock then
outstanding before being deemed an “Acquiring Person,” but shall be deemed an
“Acquiring Person” if after reducing its Beneficial Ownership to below 10% of
the shares of Common Stock then outstanding it subsequently becomes the
Beneficial Owner of 10% or more of the shares of Common Stock then outstanding
or if, prior to reducing its Beneficial Ownership to below 10%, it increases (or
makes any offer or takes any other action that would increase) its Beneficial
Ownership of the then-outstanding shares of Common Stock (other than solely as a
result of a reduction in the number of shares of Common Stock outstanding due to
the acquisition of Common Stock or Convertible

 

5



--------------------------------------------------------------------------------

Notes by the Company (but, for the avoidance of doubt, not any conversion or
redemption of Convertible Notes)) above the lowest Beneficial Ownership of such
Person at any time during such 10-day period. For purposes of determining
whether MacKay Shields, DDJ Capital or any of their respective Affiliates or
Associates is an Acquiring Person or whether a 13D Event has occurred, the
following shall be disregarded and not taken into account when calculating the
number of shares of Common Stock beneficially owned by such Person or any of its
Affiliates or Associates: (i) any increases in the Conversion Rate (as defined
in the Indenture) made after the original issue date of the Convertible Notes
(other than increases in the Conversion Rate to the extent made on account of
any share splits), and (ii) any reduction, from and after the original issue
date of the Convertible Notes, in the number of shares of Common Stock or
Convertible Notes outstanding due to the acquisition but not the conversion or
redemption of Common Stock or Convertible Notes by the Company or any of its
Affiliates.

At any time that the Rights are redeemable, the Board of Directors may,
generally or with respect to any specified Person or Persons, determine to
increase to a specified percentage or amount greater than that set forth herein
or decrease to a specified percentage or amount lower than that set forth herein
or determine a number of shares to be (but in no event less than or equal to the
percentage or number of shares of Common Stock then beneficially owned by such
Person), the level of Beneficial Ownership of Common Stock at which a Person or
such Person or Persons becomes an Acquiring Person.

(b) The definition of “Affiliate” in Section 1 of the Rights Agreement is hereby
amended and restated in its entirety to read as follows:

““Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement, and shall also include any Related Fund of the Person in
question; provided, however, that no Person shall be deemed an Affiliate of
SCF-V, L.P., SCF-VI, L.P., SCF-VII, L.P., SCF 2021A, L.P. or L.E. Simmons &
Associates Incorporated solely by virtue of being an officer or director of such
Person or the managing member or general partner of such Person unless and until
such officer or director, as the case may be, and such Person (or an Affiliate
or Associate of such Person) (i) have any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting or disposing of any voting securities of the Company or (ii) are members
of any group (as that term is used in Rule 13d-5(b) of the General Rules and
Regulations under the Exchange Act, as in effect on the date of this Agreement)
with respect to the Company or securities of the Company.”

 

6



--------------------------------------------------------------------------------

(c) Section 1 of the Rights Agreement is hereby amended by adding the following
new defined term in the appropriate alphabetical sequence in such Section:

““Related Fund” shall mean, with respect to any Person, any fund, account or
investment vehicle that is controlled, advised or managed by (i) such Person,
(ii) an Affiliate or Associate of such Person or (iii) the same investment
manager, advisor or subadvisor that controls, advises or manages such Person or
an Affiliate or Associate of such investment manager, advisor or subadvisor.”

(d) The last sentence of Section 27 of the Rights Agreement is hereby amended
and restated in its entirety to read as follows:

“Upon the delivery of a certificate from an appropriate officer of the Company
which states that the proposed supplement or amendment is in compliance with the
terms of this Section 27, the Rights Agent shall execute such supplement or
amendment; provided, however, that (x) the Rights Agent may, but shall not be
obligated to, enter into any such supplement or amendment that affects the
Rights Agent’s own rights, duties or immunities under this Agreement and (y) no
supplement or amendment shall be made, directly or indirectly, to (I) the first
proviso, the second proviso, or the third proviso of the first paragraph of the
definition of “Acquiring Person” (including any of the defined terms used in any
such proviso), (II) the penultimate paragraph of the definition of “Acquiring
Person” (including any of the defined terms used in such paragraph), or
(III) this clause (y), in any such case without the prior written consent of
(1) MacKay Shields, to the extent such supplement or amendment adversely affects
MacKay Shields or any of its Affiliates or Associates, and (2) DDJ Capital, to
the extent such supplement or amendment adversely affects DDJ Capital or any of
its Affiliates or Associates.”

Section 3. Miscellaneous.

(a) The term “Agreement” as used in the Rights Agreement shall be deemed to
refer to the Rights Agreement as amended hereby.

(b) This Amendment shall be effective as of the Effective Date, and, except as
set forth herein, the Rights Agreement shall remain in full force and effect and
shall be otherwise unaffected hereby.

(c) This Amendment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

(d) This Amendment shall be deemed to be a contract made under the laws of the
State of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State.

(e) Except to the extent specifically amended hereby, the provisions of the
Rights Agreement shall remain unmodified, and the Rights Agreement as amended
hereby is confirmed as being in full force and effect.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the day and year first above written.

 

FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ John C. Ivascu

Name:   John C. Ivascu Title:   Executive Vice President, General Counsel,  
Chief Compliance Officer and Secretary AMERICAN STOCK TRANSFER & TRUST COMPANY,
LLC, as Rights Agent By:  

/s/ Michael A. Nespoli

Name:   Michael A. Nespoli Title:   Executive Director

[Signature Page to Amendment to Rights Agreement]